Title: To George Washington from Anthony Wayne, 19 March 1781
From: Wayne, Anthony
To: Washington, George


                  
                     Dear General
                     Philadelphia 19th March 1781
                  
                  I was honored, & much Obliged by yours of the 26th Ultimo, & had the most flattering prospects of being able to march a decent Detatchment to co-operate with the Marquis, but the same supiness & torpidity that pervades most of our civel Councils, has prevented any part of the troops from moving, the executive council not having complied with their engagements, or made any essay towards it until within these few days—however I yet hope that in the course of three weeks, we may have from 1000 to 12 or 1500 men in motion, which might have much better taken place on the 15th Instant than at any other period.
                  I have been knocking at every door from the Council up to Congress to little purpose—they all present me that Gorgon head—an emty treasury.
                  Inclosed you will see one more effort—I don’t know what effect it may have—I hope a good one, about 3000 pair of Overalls, an equal number of shirts & shoes & 600 uniform Coats & waistcoats would enable us to move a respectable re enforcement, the overalls are nearly ready, so are the shirts & about 1500 pair of shoes, the coats are making up, but will not be complete in less than ten days.
                  Arms Accoutrements & Camp equipage I have taken care to secure sufficient for about 2000 men, these I shall direct to be properly distributed previous to my departure, (without the troops), should that be the Decision of Congress.
                  Colo. Harrison will be able to give you a minute account of matters, I can only assure your Excellency that I entertain a just sense of the many Obligations you have confered upon me, & that in every vicissitude of fortune I shall be happy & ready to serve you with the best service of your Excellency’s Most Obt & Affectionate Huml. Sert
                  
                     Anty Wayne
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Phila. 19th March 1781
                     
                     I have the honor of Inclosing you the Orders of His Excelly Genl Washington, and letters that have passed between the Marquis Lafayette & myself on that subject, & the Object of his Detatchment—I experience much anxiety on the Occation, as I have the strongest ground to believe that the Commander in chief intended that I should be present in case of an Operation—at the same time expected that a part of the Pennsa Line would have joined that Detatchment.
                     this was rendered impracticable by the periods fixed for settlement with the respective Regiments (and the worst of all evils in War) an exhausted treasury, which has prevented the executive Council of this State from furnishing the Soldiery with a little money & necessary Clothing, which should have been complied with on the 15th of this Instant agreeable to promise, & altho’ I have Collected a sufficiency of Arms & Accoutrements, & procured tents & other Camp equipage for all the retained troops, we cannot put even those in motion that have been settled with except about 80 men in a Regiment, for the reasons already mentioned.
                     I am therefore necessitated to request your Excelly to lay these facts before the Honble Congress, that they may adopt some mode to facilitate the advance of the troops.
                     I feel my situation delicate—duty & Inclination, places me at the point of Operation—adverse and intervening circumstances keeps me at a Distance, may I hope for the Immediate Advice & Directions of Congress on the Occation.  Interim permit me to Assure your Excelly of the best services of Your Most Obt & very Huml. Sert
                     
                        Anty Wayne
                     
                  
                  
               